Exhibit 10.1




STRAYER EDUCATION, INC.
2011 EQUITY COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT





Strayer Education, Inc., a Maryland corporation (the “Corporation”), hereby
grants shares of its common stock, $.01 par value (the “Stock”) to the Grantee
named below, subject to the vesting conditions set forth below and in the
attachment.  Additional terms and conditions of the grant are set forth in this
cover sheet, in the attachment and in the Corporation’s 2011 Equity Compensation
Plan (the “Plan”).

Grant Date:         

Name of Grantee:  

Number of Shares of Stock Covered by Grant:   

Vesting Schedule: The restricted stock will vest as follows: ____________;
subject to special provisions for Change of Control or Termination of Service as
described in the attachment and Plan.   Cash Dividends: Grantee will have the
right to receive any cash dividends declared or paid on the restricted stock
granted hereunder unless and until forfeited

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. IN PARTICULAR, YOU ACKNOWLEDGE THAT THIS RESTRICTED STOCK GRANT
CONSTITUTES CONSIDERATION FOR YOUR ACCEPTANCE OF THE NON-COMPETITION PROVISIONS
CONTAINED IN THE ATTACHED AGREEMENT.  You acknowledge that you have carefully
reviewed the Plan, and agree that the Plan will control in the event any
provision of this Agreement should appear to be inconsistent.

Grantee:   (Signature)   Corporation:   (Signature)   Title:  



Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------





STRAYER EDUCATION, INC.
2011 EQUITY COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT




Restricted Stock/
Nontransferability

This grant is an award of Stock in the number of shares set forth on the cover
sheet subject to the vesting conditions set forth in the cover sheet and
described below ("Restricted Stock"). To the extent not yet vested, your
Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process.

Issuance and Vesting

The Corporation will issue your Restricted Stock in your name as of the Grant
Date.

 

Your right to the Stock under this Restricted Stock Agreement vests in
accordance with the vesting schedule set forth on the cover sheet.

 

Notwithstanding the vesting schedule in the preceding paragraph, the shares of
Restricted Stock shall become fully vested upon the occurrence of a Change in
Control of the Corporation or upon your death or Disability.

 

No additional shares of Restricted Stock will vest after your Service has
terminated for any reason other than death or Disability.

Evidence of Issuance The issuance of the Stock under the grant of Restricted
Stock evidenced by this Agreement shall be evidenced in such a manner as the
Corporation, in its discretion, deems appropriate, including, without
limitation, book-entry, direct registration or issuance of one or more share
certificates (which may be held in escrow at the option of the Corporation until
vested), with any unvested shares of Restricted Stock bearing the appropriate
restrictions imposed by this Agreement. As your interest in the Restricted Stock
vests, the recordation of the number of shares of Restricted Stock attributable
to you will be appropriately modified if necessary.  

Forfeiture of Unvested
Stock and Dividends

In the event that your Service terminates for any reason other than death, or
Disability, you will forfeit to the Corporation all of the shares of Stock
subject to this grant that have not yet vested, and you agree to remit to the
Corporation within thirty (30) days an amount in cash equal to all dividends
paid to you by the Corporation with respect to such unvested Restricted Stock.



2

--------------------------------------------------------------------------------





Death or Disability If your Service terminates because of your death, then your
shares of Restricted Stock will immediately become fully vested. If your Service
terminates because of your Disability, then your shares of Restricted Stock will
immediately become fully vested.   Escrow

If the Restricted Stock is certificated, the certificates for the Restricted
Stock shall be deposited in escrow with the Secretary of the Corporation to be
held in accordance with the provisions of this paragraph. Each deposited
certificate shall be accompanied by a duly executed Assignment Separate from
Certificate in the form attached hereto as Exhibit A. The deposited certificates
shall remain in escrow until such time or times as the certificates are to be
released or otherwise surrendered for cancellation as discussed below. Upon
delivery of the certificates to the Corporation, you shall be issued an
instrument of deposit acknowledging the number of shares of Stock delivered in
escrow to the Secretary of the Corporation.

 

If so noted on the cover page, all regular cash dividends on the Stock (or other
securities at the time held in escrow) shall be paid directly to you and shall
not be held in escrow. However, in the event of any stock dividend, stock split,
recapitalization or other change affecting the Corporation's outstanding common
stock as a class effected without receipt of consideration or in the event of a
stock split, a stock dividend or a similar change in the Corporation Stock, any
new, substituted or additional securities or other property which is by reason
of such transaction distributed with respect to the Stock shall be immediately
delivered to the Secretary of the Corporation to be held in escrow hereunder,
but only to the extent the Stock is at the time subject to the escrow
requirements hereof.

 

The shares of Stock held in escrow hereunder shall be subject to the following
terms and conditions relating to their release from escrow or their surrender to
the Corporation for cancellation:

 

If your interest in the shares vests as described above, the certificates for
such vested shares shall be released from escrow and delivered to you, at your
request, in accordance with the following schedule:

 * The release of any vested shares (or other vested assets and securities) from
   escrow shall be effected within thirty (30) days following the date on which
   such shares first become vested.

 



3

--------------------------------------------------------------------------------





Withholding Taxes You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the payment of dividends or the vesting of Stock acquired under this
grant. In the event that the Corporation determines that any federal, state,
local or foreign tax or withholding payment is required relating to the vesting
of shares arising from this grant, the Corporation shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Corporation or any Affiliate, including by reducing the shares
issuable to you hereunder in an amount (based on the then market price for the
Corporation’s common stock) sufficient to pay the tax due if other satisfactory
arrangements for payment of the tax have not been made by you.   Section 83(b)

Election

Under Section 83 of the Internal Revenue Code of 1986, as amended (the "Code"),
the difference between the purchase price (if any) paid for the shares of Stock
and their fair market value on the date any forfeiture restrictions applicable
to such shares lapse will be reportable as ordinary income at that time. For
this purpose, "forfeiture restrictions" include the forfeiture as to unvested
Stock described above. You may elect to be taxed at the time the shares are
acquired, rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached as Exhibit B hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE CORPORATION'S,
TO DETERMINE WHETHER OR NOT TO MAKE A FILING, AND IF YOU DETERMINE TO MAKE SUCH
A FILING, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE
CORPORATION OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE
RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY 83(b) ELECTION.



4

--------------------------------------------------------------------------------





Non-Competition

To the extent permitted by law and applicable professional regulations, during
the period you are providing Services to the Corporation and for a period of one
year thereafter, you shall not take actions in competition with the Corporation
in any state or similar jurisdiction in which the Corporation conducts a
material amount of its business. Unless otherwise specified in an employment or
other agreement between the Corporation and you, you take actions in competition
with the Corporation if you:

 * Fail to keep strictly confidential all confidential business information
   disclosed by the Corporation to you, or which is obtained by you or otherwise
   disclosed to you in connection with performing Services for the Corporation,
   or use any such confidential information for any purpose other than
   performing Services for the Corporation; provided, however, that the
   foregoing shall not apply to information which (1) at the time of disclosure
   to you is already a matter of public knowledge, (2) after disclosure to you
   becomes a matter of public knowledge, except by your breach of this provision
   , (3) was already in your possession at the time of disclosure and does not
   solely constitute specific and detailed information regarding the Corporation
   (it being acknowledged that you possessed extensive industry experience and
   general knowledge of the education sector prior to joining the Corporation);
   or (4) which is required to be disclosed by law or regulation;

 * Enter into any employment, consulting or similar relationships with third
   parties which will result in a direct and material conflict of interest with
   the Corporation’s business;

 * Act in any managerial capacity for or acquire an ownership interest in
   (except a minority interest of 5% or less acquired for investment purposes in
   a company whose stock is traded on a public exchange) any person or entity
   that is a direct and material competitor of the Corporation;

 * Without the written consent of the Corporation, solicit or direct anyone else
   to solicit any officer or key employee of the Corporation (y) to terminate
   his or her employment or other relationship with the Corporation or (z) to
   seek or accept employment with you or any third party; provided that the
   foregoing shall exclude actions which are the result of persons responding to
   general advertisements and do not involve any solicitation on your part.

 



5

--------------------------------------------------------------------------------





You acknowledge and agree that any material breach by you of any of the
provisions of this Section (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if you materially breach, or threaten to materially
breach, any of the Restrictive Covenants, the Corporation and its affiliates
shall have the right to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to an entry
against you of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants. This right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Corporation and its affiliates under law or in equity (including, without
limitation, the recovery of damages). In addition, in the event of such a
material breach of the Restrictive Covenants the Corporation shall have the
right to cause a forfeiture of your Restricted Stock Agreement and the value of
any shares of Restricted Stock that vested in the twelve (12) months prior to
your material breach.

 

Clawback

This Agreement does not give you the right to be retained by the Corporation (or
any Parent, Subsidiaries or Affiliates) in any capacity. The Corporation (and
any Parent, Subsidiaries or Affiliates) reserve the right to terminate your
Service at any time and for any reason. This Award is subject to mandatory
repayment by you to the Corporation to the extent you are or in the future
become subject to any Corporation “clawback” or recoupment policy that requires
the repayment by you to the Corporation of compensation paid by the Corporation
to you in the event that you fail to comply with, or violate, the terms or
requirements of such policy.

 

If the Corporation is required to prepare an accounting restatement due to the
material noncompliance of the Corporation, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Corporation the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained information affected by such material noncompliance.



6

--------------------------------------------------------------------------------





Shareholder Rights You have the right to vote the Restricted Stock and if so
noted on the cover page you have the right to receive any cash dividends
declared or paid on such stock unless and until forfeited. Any stock
distributions you receive as a result of any stock split, stock dividend,
combination of shares or other similar transaction shall be deemed to be a part
of the Restricted Stock and subject to the same conditions and restrictions
applicable thereto. Except as described in the Plan, no adjustments are made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued.   Adjustments In the event of a stock split, a stock
dividend or a similar change in the Corporation stock, the number of shares
covered by this grant may be adjusted (and rounded down to the nearest whole
number) pursuant to the Plan. Your Restricted Stock shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Corporation is subject to such corporate activity.   Legends

All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION AND WILL BE FURNISHED UPON
WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION BY THE HOLDER OF RECORD OF
THE SHARES REPRESENTED BY THIS CERTIFICATE.”

  Applicable Law This Agreement will be interpreted and enforced under the laws
of the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.



7

--------------------------------------------------------------------------------





The Plan

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Corporation regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

Consent to Electronic
Delivery

The Corporation may choose to deliver certain informational materials relating
to the Plan in electronic form. By accepting this grant you agree that the
Corporation may deliver the Plan prospectus and the Corporation’s annual report
to you in an electronic format. If at any time you would prefer to receive paper
copies of these documents, as you are entitled to, the Corporation would be
pleased to provide copies. Please contact the General Counsel of the Corporation
to request paper copies of these documents.   Corporate Activity Your grant
shall be subject to the terms of any applicable agreement of merger, liquidation
or reorganization in the event the Corporation is subject to such corporate
activity.   Data Privacy

In order to administer the Plan, the Corporation may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Corporation to facilitate
the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Corporation to process
any such personal data.

  Code Section 409A It is intended that this Award comply with Code Section 409A
or an exemption to Code Section 409A. To the extent that the Corporation
determines that you would be subject to the additional 20% tax imposed on
certain non-qualified deferred compensation plans pursuant to Code Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Corporation.
For purposes of this Award, a termination of Service only occurs upon an event
that would be a Separation from Service within the meaning of Code Section 409A.



8

--------------------------------------------------------------------------------





By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.



9

--------------------------------------------------------------------------------





EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, _____________hereby assigns and transfers unto Strayer
Education, Inc., a Maryland corporation (the "Corporation"),
____________(__________) shares of common stock of the Corporation represented
by Certificate No. ___ herewith and does hereby irrevocably constitute and
appoint _______________________ as Attorney to transfer the said stock on the
books of the Corporation with full power of substitution in the premises.

Dated:____________, ______



      Print Name     Signature      

Spouse Consent (if applicable)

___________________ (Purchaser's spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the shares of
common stock of the Corporation.





    Signature






INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE
LINE.  THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE CORPORATION TO CANCEL
YOUR UNVESTED SHARES AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF PURCHASER.



--------------------------------------------------------------------------------





EXHIBIT B
ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

  1. The name, address and social security number of the undersigned:   Name:  
Address:       Social Security No. :     2. Description of property with respect
to which the election is being made:   _____________ shares of common stock.
Strayer Education, Inc., a Maryland corporation, (the “Corporation”).   3. The
date on which the property was transferred is ____________ __, 2011.   4. The
taxable year to which this election relates is calendar year 2011.   5. Nature
of restrictions to which the property is subject:   The shares of stock are
subject to the provisions of a Restricted Stock Agreement between the
undersigned and the Corporation. The shares of stock are subject to forfeiture
under the terms of the Agreement.   6. The fair market value of the property at
the time of transfer (determined without regard to any lapse restriction) was
$__________ per share, for a total of $__________.   7. The amount paid by
taxpayer for the property was $__________.   8. A copy of this statement has
been furnished to the Corporation.



Dated:  _____________, 2011







    Taxpayer’s Signature     Taxpayer’s Printed Name



--------------------------------------------------------------------------------





PROCEDURES FOR MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)





The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Corporation.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.













________________________________

1.Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

